EXHIBIT 10.2


SCHEDULE A TO EXHIBIT 10.1


The following individuals entered into Executive Group Life Split Dollar Plans
with The Ohio Valley Bank Company identified below which are identical to the
Executive Group Life Split Dollar Plan, dated December 31, 2011, between Thomas
E. Wiseman and The Ohio Valley Bank Company filed herewith.


Name
 
Date of Agreement
     
Larry E. Miller II
 
August 19, 2009
     
Jeffrey E. Smith
 
August 20, 2009
     
Katrinka V. Hart-Harris
 
August 21, 2009


